Citation Nr: 1809910	
Decision Date: 02/15/18    Archive Date: 02/27/18

DOCKET NO.  12-24 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Whether new and material evidence has been received to reopen a claim for entitlement to service connection for hepatitis.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

M. Riley, Counsel


INTRODUCTION

The Veteran served on active duty from December 1971 to December 1973.  This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Little Rock, Arkansas, which, in pertinent part, found that new and material evidence had not been received to reopen a claim for entitlement to service connection for hepatitis, including hepatitis C.  

In December 2014, the Board remanded the case for further action by the originating agency.  The case has now returned to the Board for further appellate action.

When the case was previously before the Board, the issues on appeal included entitlement to special monthly compensation (SMC) based on the loss of use of a creative organ.  Service connection for erectile dysfunction and entitlement to SMC based on the loss of use of a creative organ was granted in a February 2015 rating decision effective June 16, 2009.  The award of service connection and SMC constitutes a full grant of the benefits sought on appeal and the claim for entitlement to SMC is no longer before the Board.

The Board's December 2014 remand ordered that the Veteran should be provided a copy of the previously issued statement of the case (SOC) regarding the claim to reopen service connection for hepatitis.  The Veteran was mailed a SOC in accordance with the Board's remand instructions in February 2015.  The claims file does not establish that the Veteran or his representative filed a substantive appeal perfecting the appeal; however, the appeal was returned to the Board by the agency of original jurisdiction (AOJ) and the Veteran's representative provided argument in support of the claim in October 2017.  The Board therefore finds that VA has waived the requirement for a substantive appeal and the claim to reopen service connection for hepatitis is properly before the Board.  See Percy v. Shinseki, 23 Vet.App. 37 (2009).


FINDINGS OF FACT

1.  A claim for entitlement to service connection for hepatitis was initially denied in a December 1974 rating decision.  The Veteran attempted to reopen the claim and was denied in a December 1988 rating decision.  The claim was most recently reopened and denied in a June 2005 Board decision.

2.  The evidence received since the June 2005 Board decision is cumulative and redundant of other evidence of record and does not raise a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

New and material evidence has not been received to reopen the claim for entitlement to service connection for hepatitis.  38 U.S.C. §  5108, 7105 (2012); 38 C.F.R. § 3.156(a) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Veteran's claim for entitlement to service connection for hepatitis was initially denied in a December 1974 rating decision.  The RO found that while the record established a finding of hepatitis during active duty service in September 1972, a current disability was not demonstrated as a November 1974 physical examination showed no evidence of the disease.  The RO also noted that the Veteran's diagnosis of hepatitis during service was related to improper drug use and was considered due to willful misconduct.  The Veteran was mailed notice of the December 1974 rating decision on December 26, 1974 and did not appeal.  The December 1974 rating decision is therefore final.  38 U.S.C. § 7105(c) (2012); 38 C.F.R. § 20.1103 (2017).  

A claim which has been finally denied in an unappealed rating decision or Board decision may not thereafter be reopened and allowed.  38 U.S.C. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court indicated that new and material evidence raises a reasonable possibility of substantiating the claim if, when considered with the old evidence, it at least triggers the duty to assist by providing a medical opinion.  The Court further held that 38 C.F.R. § 3.156 (a) "must be read as creating a low threshold," and that "the phrase 'raises a reasonable possibility of establishing the claim' must be viewed as enabling rather than precluding reopening."  Shade at 117.  The Court further noted that "[t]he Board's analysis of the issue of reopening must first be confined to the subject of the existence of new and material evidence alone and must not be an outcome-based decision."  Id. at 121.  The Board must review all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  Evans v. Brown, 9 Vet. App. 273 (1996).

As a preliminary matter, the Board will address the Veteran's contention that the December 1974 rating decision denying the claim for entitlement to service connection for hepatitis is not final and the original December 1973 claim remains pending.  The record before the Board clearly shows that the Veteran's claim was denied in a December 1974 rating decision and the Veteran was provided notice of the decision on December 26, 1974.  The Veteran has not alleged any error in the mailing of the rating decision and the Board notes that there is a presumption of regularity which presumes government officials have properly discharged their official duties.  See United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926); Ashley v. Derwinski, 2 Vet. App. 307, 308 (1992); Mindenhall v. Brown, 7 Vet. App. 271 (1994).  The presumption of regularity may be rebutted by the submission of clear evidence to the contrary.  Ashley, 2 Vet. App. at 309.  The record does not contain any evidence indicating that VA failed to properly provide the Veteran with notice of the December 1974 rating decision and the Veteran has not identified any evidence suggesting otherwise.  The Board therefore finds that the Veteran was properly notified of the denial of his claim in the December 1974 rating decision.  

The Veteran has made several attempts to reopen the claim for entitlement to service connection for hepatitis and the issue was most recently addressed by the Board in a June 2005 decision.  At that time, the Board reopened the claim and denied service connection for hepatitis based on a de novo review of evidence.    The evidence of record at the time of the Board decision included service records, the Veteran's testimony at a May 1997 RO hearing, VA treatment records, a December 1999 private medical statement, and an April 2002 VA examination and medical opinion.  The Board reopened the claim for service connection, but denied the claim on the merits finding that the Veteran's hepatitis (characterized by the Veteran at various times as hepatitis A, B, and C) was incurred due to drug abuse during active duty service.  As such, service connection for the condition was denied as a matter of law in accordance with 38 C.F.R. § 3.301 (providing that direct service connection may be granted only when a disability was incurred or aggravated in the line of duty, and not the result of the Veteran's own willful misconduct or, for claims filed after October 31, 1990, as a result of alcohol or drug abuse).  

The evidence added to the record since the Board's June 2005 decision consists of the report of a January 2006 VA general medical examination, additional records of VA treatment, and the Veteran's statements and argument in support of the claim.  The Board finds that the lay and medical evidence added to the record and identified above is new as it was not previously considered, but is not material as it does not plausibly pertain to the reason the Veteran's claim was previously denied, i.e. an etiology for hepatitis other than the Veteran's drug use in service and his own willful misconduct.  The new medical records document treatment for hepatitis during the claims period, but do not contain competent evidence indicating an etiology for the condition other than the Veteran's history of drug use.  The January 2006 VA general medical examination, while reviewing the history of the Veteran's hepatitis, does not contain a medical opinion addressing its etiology.  The Veteran's June 2009 statement that he incurred hepatitis via contaminated food products while on active duty in Germany is also cumulative and redundant of evidence of record at the time of the Board's June 2005 decision.  Additionally, the Veteran has not identified any other possible etiology for the cause of his hepatitis and stated in  July 2008 that "...the facts clearly establish that my drug use in service is what caused my hepatitis C."  The Board therefore finds that the new medical and lay evidence does not relate to an unestablished fact necessary to substantiate the claim, does not raise a reasonable possibility of establishing the claim, and in the case of the new lay statements, is cumulative and redundant of the evidence previously before the Board.  

The Board has carefully and specifically considered the Court's decision in Shade, but none of the evidence added to the record raises a reasonable possibility of substantiating the claim or would at least trigger VA's duty to assist by providing a medical opinion.  Thus, the Board finds that new and material evidence has not been received to allow for reopening of the claim for entitlement to service connection for hepatitis.


ORDER

New and material evidence not having been received, the claim to reopen service connection for hepatitis is denied.



____________________________________________
M. H. Hawley
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


